Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
Claims 109, 111, 113,114, 117, and 118 have been cancelled.  Claims 110 and 112 have been amended.  Claims 100-108, 110, 112, 115,116, 119-128 are pending with claims 105-108 and 121-128 have been withdrawn from consideration.
The present application is being examined under the pre-AIA  first to invent provisions. 
IDS
The H0881896 JP reference was not included with the 4/28/2021 IDS.
Terminal Disclaimer
The terminal disclaimer filed on 4/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/117,582 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
In light of cancellation the objections to claims 109 and 111 have been withdrawn.
In light of cancellation the 112(b) rejections to claims 109, 111, 113, 114, 117, and 118 has been withdrawn.
In light of filing a terminal disclaimer the ODP rejection to the ‘582 application has been withdrawn.


ODP rejections
Applicant argues that the rejection towards 14,394,533 should be withdrawn as the application has an earlier filing date.
	The Examiner agrees it has an earlier filing date (and has not issued yet).  However, not all the remaining issues have been resolved (i.e. the application is not in condition for allowance).
Applicant argues that 10,253,457 ODP rejection should be withdrawn as the ‘457 patent claims paper products comprising MFC coating which have unexpected results.  The applicant then lists multiple examples of the unexpected results.
	In response the instant case need not claim each and every feature of ‘457.  Instead the ‘457 patent must claim each and every feature of the instant application claims.  The ‘457 patent claims substantially the same MFC cellulose with the same fiber steepness.   The other limitations of the instant claim are product by process limitations (i.e. how the MFC with fiber steepness is made).  The applicant’s remarks would be on point if an ODP rejection was being made in the ‘457 patent.
	That is the applicant is arguing the ODP rejection in the reverse stating that the instant application doesn’t teach features or make obvious the ‘457 patent.  Instead the applicant needs to argue why the ‘457 patent doesn’t make obvious the instant claims.
Applicant argues that 10,669,671 ODP rejection should be withdrawn as the ‘671 patent claims ceiling tiles which were found non-obvious including over the HUSBAND reference.
	In response the instant case need not claim each and every feature of ‘671.  Instead the ‘671 patent must claim each and every feature of the instant application claims.  The ‘671 patent claims substantially the same MFC cellulose with the same fiber steepness.   The other limitations of the instant claim are product by process limitations (i.e. how the MFC with fiber steepness is made).  The applicant’s remarks would be on point if an ODP rejection was being made in the ‘671 patent.
That is the applicant is arguing the ODP rejection in the reverse stating that the instant application doesn’t teach features or make obvious the ‘671 patent.  Instead the applicant needs to argue why the ‘671 patent doesn’t make obvious the instant claims.
Claim Objections
Claim 112 is objected to because of the following informalities:  
In claim 112 the applicant failed to cross out “osition”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 100-104 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of copending Application No. 14/394,533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a MFC with a fiber steepness of about 20 to about 50 (copending claim 33). 

Claims 110, 112, 115, 116, 119, and 120 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,106,928. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a MFC with a fiber steepness of about 20 to about 50 [claim 1].  The MFC is part of a paper sheet and therefore dry.
Claims 100-104, 110, 112, 115, 116, 119, and 120 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,253,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a MFC with a fiber steepness of about 20 to about 50. The MFC is part of a paper sheet and therefore dry.
Claims 100-104, 110, 112, 115, 116, 119, and 120 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,669,671. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a dried MFC with a fiber steepness of 20 to 50 [patent claim 1].  The MFC is part of a dry tile and therefore dry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748